Citation Nr: 0119573	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  94-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a seizure disorder, 
formerly characterized as dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to November 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which continued a 30 percent disability 
evaluation for the veteran's psychiatric disorder, and from a 
June 1995 rating decision of the same RO which found that the 
veteran had not submitted new and material evidence to reopen 
his claim of service connection for a seizure disorder which 
was formerly characterized as dizziness.

The issue of entitlement to an increased evaluation for 
generalized anxiety disorder will be addressed in the REMAND 
section of this decision.


FINDINGS OF FACT

1.  In an unappealed April 1981 rating decision, the RO 
denied service connection for dizziness.

2.  The newly submitted medical and lay evidence associated 
with the claims file subsequent to April 1981 bears directly 
and substantially upon the matter under consideration and is 
so significant that it must be considered in order to fairly 
determine the merits of the claim.

3.  The veteran was diagnosed as having a seizure disorder in 
1994, approximately forty-nine years after his discharge from 
service.  The seizure disorder is not service related, nor is 
it related to any service-connected disability.


CONCLUSIONS OF LAW

1.  The April 1981 rating decision denying entitlement to 
service connection for dizziness is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. § 19.153 (1980), now codified at 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2000).

2.  The evidence submitted subsequent to the April 1981 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
dizziness have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  A seizure disorder, formerly characterized as dizziness, 
was not incurred in or aggravated by active service, or 
related to any service-connected disability, nor may in-
service occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
this claim and duty to notify the veteran of any information 
and evidence needed to substantiate and complete his claim 
under the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case and Supplemental Statements of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim.  The veteran was afforded VA 
examination and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to this claim has been obtained and associated with 
the claims folder.  The veteran was also given the 
opportunity to appear and testify before an RO Hearing 
Officer and/or a member of the Board to advance any and all 
arguments in favor of his claim, but declined to do so.  The 
veteran was advised in a letter dated in May 2001 that the 
pertinent provisions of the Veterans Claims Assistance Act 
of 2000 had been considered and met.

Background

The veteran's service medical records are silent with regard 
to a seizure disorder.

Following hospitalization in service and discharge therefrom, 
the veteran was granted service connection for 
neurocirculatory asthenia.  This disorder was characterized 
by anxiety, heart palpitations, headaches and dizziness.  In 
a November 1948 rating decision, the description of the 
veteran's service-connected disorder was changed to anxiety 
reaction.  Associated with various requests for increased 
disability evaluations, the veteran underwent VA examinations 
in May 1952 and June 1961; he did not complain of dizziness 
at either examination.

VA medical reports dated from 1979 to 1980 show complaints of 
and treatment for dizziness.  The diagnoses included right 
carotid artery disease.  In 1980, the veteran underwent a 
four-vessel arteriogram.  Dizziness was noted.

In October 1980, the veteran requested service connection for 
a "circulatory condition in my in head."  In December 1980, 
a private physician submitted a letter stating that the 
veteran had otosclerosis with vertigo as well as 
hypertension.  Also in December 1980, the veteran underwent 
VA examination.  He related having headaches and dizzy spells 
during service, but neurologic examination was normal.  

In April 1981, the RO denied service connection for dizziness 
as a separate disorder from the veteran's service-connected 
psychiatric disorder as there was no evidence of persistent 
dizziness.  The RO found that the veteran's service medical 
records were negative for dizziness.  The RO also reasoned 
that the veteran seemed to be under the impression that since 
his original service-connected diagnosis was neurocirculatory 
asthenia that he was service-connected for an organic 
circulatory problem.  However, that was not the case.  The 
service-connected diagnosis of neurocirculatory asthenia was 
strictly a designation for the veteran's psychiatric 
disability, later diagnosed as anxiety reaction.  Notice of 
that determination was mailed to the veteran that same month.  
He did not appeal.

During the course of the veteran's various requests for an 
increased disability evaluation for his psychiatric disorder, 
medical evidence dated from 1983 to 1990 was associated with 
the claims folder which showed complaints of dizziness in 
conjunction with his treatment for anxiety attacks and 
hypertension.  It is noted that in February 1987, a private 
psychiatrist opined that the veteran had an anxiety neurosis 
with somatic features, noting that under stress the veteran 
tended to break down emotionally and suffer marked anxiety, 
dizziness, palpitations, sweating and gastrointestinal 
distress.

In April 1994, the veteran was diagnosed as having a seizure 
disorder and prescribed Tegretol.  He requested that his 
claim for service connection for dizziness be reopened, 
stating that his dizziness was now diagnosed as a seizure 
disorder.  At this time, the Board notes that notwithstanding 
the varied etiology attributed to and characterization of the 
veteran's dizziness/seizure disorder, his disorder by any 
name, remains the same.  That is, it is inextricably 
intertwined with his previous claim for entitlement to 
service connection for dizziness which has previously been 
denied and become final.  Ashford v. Brown, 10 Vet. App. 120 
(1997).

Along with his request to reopen the claim, the veteran 
submitted statement from his wife and work supervisor 
maintaining that the veteran had experienced problems with 
passing out for forty-eight years.  The veteran also 
submitted copies of his service medical records showing 
complaints of dizziness associated with pain of the left 
chest.

In November 1994, the veteran underwent VA examination and 
related having had black-out spells since he was in service 
in 1945; he stated that he had had about three such spells 
per month before being prescribed Tegretol in April 1994.  
Neurologic evaluation was normal and the examiner opined that 
the veteran's convulsive disorder was not related to his 
service-connected psychiatric disorder, but congenital in 
nature.

Outpatient treatment records dated from 1993 to 1998 showing 
treatment for dizziness are of record.  Specifically the 
reports show that the veteran had a normal 
electroencephalogram in March 1994.  At that time, he 
reported that he did not have any recollection of black-outs, 
but his wife told him that he had experienced such spells.  
After being started on Tegretol in April 1994, treatment 
records show that the veteran has responded well to the 
medication and not complained of any further "seizures."  
He has continued to complain of difficulties sleeping and has 
been prescribed sleeping pills in conjunction with his 
psychiatric treatment.

Law, Regulations, and Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a seizure disorder, formerly 
characterized as dizziness.  In 1981 and just as it does now, 
the law provides that service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a preexisting injury in the active 
military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection will also be 
granted for a chronic disease, including organic diseases of 
the nervous system, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection will be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.

Thus, to establish service connection, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In the alternative, there must be evidence that shows that a 
veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
See Savage v. Gober, 10 Vet. App. 488 (1997).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. at 495-498.  If service connection is to be 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

As set forth above, by April 1981 rating decision, the RO 
denied service connection for dizziness.  Although the 
veteran was notified of this decision and his procedural and 
appellate rights, he did not appeal the decision.  Thus, it 
is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 
(1980), now codified at 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
The credibility of the new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all of 
the tests are satisfied, the claim must be reopened.

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO's 
April 1981 determination.  As set forth above, this 
additional evidence is medical treatment records, VA 
examination reports, and a statement from the veteran's wife 
and supervisor regarding the veteran's history of passing 
out.  Although the veteran also submitted copies of his 
service medical records, the original records were already of 
record.

Considering the evidence as outlined above, the Board finds 
that the evidence submitted by the veteran or otherwise 
associated with the claims folder after April 1981 is new as 
it is not cumulative of evidence previously considered.  The 
Board also finds that the evidence is material, in that it 
shows that a diagnosis of a seizure disorder has been made 
and the veteran receives treatment.  Additionally, because 
the statement of the veteran's wife, when presumed to be 
credible as per Justus v. Principi, supra, suggests that the 
veteran's current complaints have existed since his active 
service, the Board must find that the new evidence bears 
directly and substantially upon the issue of service 
connection for a seizure disorder.  This evidence is neither 
cumulative, nor redundant, it directly and substantially 
bears upon the matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Accordingly, the 
Board finds that the veteran has submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a seizure disorder. 

Because new and material evidence has been presented, the 
Board must evaluate the merits of the claim in light of all 
of the evidence, both the new and the old.  However, prior to 
adjudicating the claim on the merits, the Board must ensure 
that the duty to assist has been fulfilled.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As previously noted, the VA 
has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim and no 
additional development is warranted.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Again, service connection may be established for a disability 
resulting from disease contracted in the line of duty, see 
38 U.S.C.A. § 1110; for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d); and for a chronic disease, 
including organic diseases of the nervous system, if manifest 
to a degree of 10 percent or more within one year from the 
date of separation from such service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA regulations also 
provide that disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

As outlined above, the medical evidence does not show a 
diagnosis of a seizure disorder until April 1994, some forty-
nine years after the veteran's discharge from service.  
Although the veteran has had complaints of dizziness in 
conjunction with his psychiatric disorder, it was not until 
1994 that the veteran presented for medical treatment with 
complaints of blacking out and/or passing out.  Furthermore, 
the only medical opinion regarding the veteran's seizure 
disorder reflects that the disorder is congenital and not 
related to the service-connected disability.  See 38 C.F.R. 
§ 3.303(c).  Accordingly, because the record is void of any 
medical evidence showing that the seizure disorder had its 
onset in service, manifested to a compensable degree within a 
year after service, results from a continuity of 
symptomatology over the almost half century between the 
veteran's discharge from service and diagnosis of a seizure 
disorder, or is related to any service-connected disability, 
the Board cannot grant service connection for a seizure 
disorder.  The preponderance of the evidence is against the 
veteran's claim, and the benefit of the doubt doctrine is 
inapplicable. 



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a seizure 
disorder, formerly characterized as dizziness, is reopened; 
to this extent only, the appeal is granted.

Service connection for a seizure disorder, formerly 
characterized as dizziness, is denied.


REMAND

The veteran requested that his psychiatric disorder be 
evaluated and considered for an increased disability 
evaluation in November 1991.  Treatment records were obtained 
and the veteran underwent VA examination; the latest mental 
health treatment record is dated in June 1993.  The veteran 
also appeared and testified before an RO Hearing Officer in 
May 1993.  Based on that evidence, the RO continued the 30 
percent disability evaluation for generalized anxiety 
disorder.  The veteran appealed the denial of an increased 
evaluation and the issue was certified for appeal to the 
Board in 1994. 

The Board notes that disability evaluations are determined by 
the application of the schedule of ratings which is based on 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the 
veteran's last VA examination for compensation purposes was 
conducted in June 1993, the Board finds that a 
contemporaneous VA examination is needed to ascertain the 
veteran's current level of disability.  38 C.F.R. § 4.2 
(2000); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7, 5126), it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, a remand is required.

This matter is REMANDED for the following action:

1.  The RO should obtain all mental 
health treatment records since June 1993 
and associate said records with the 
veteran's claims folder.

2.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7, 5126).

3.  After all treatment records are 
associated with the claims folder, the 
veteran should be afforded a psychiatric 
examination to determine the level of 
disability caused by his service-
connected generalized anxiety disorder.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals



 



